Judgment reversed on the law and a new trial granted, without costs of this appeal to any party. Memorandum: There is nothing in this ordinance which specifically prohibits a “ convalescent home ” in a residential zone. There is insufficient evidence in the record upon which to base a determination as to whether the contemplated use of the property comes into conflict with the provisions of the Zoning Ordinance of the Village of Lancaster. All concur. (The judgment is for plaintiffs in an injunction action.) Present — Taylor, P. J., MeCurn, Love, Vaughan and Kimball, JJ.